Citation Nr: 0939215	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-22 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of a fracture of the right tibia 
with arthritis in the right knee.

2.  Entitlement to an initial compensable rating for 
quadriceps atrophy and shortening of the right tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to 
January 1978.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  


FINDINGS OF FACT

1.  The Veteran's knee disability is manifested by arthritis, 
stiffness, mild pain and crepitus, looseness of the knee, and 
some giving way.  There is no objective evidence of 
ankylosis, malunion of the tibia and fibula, episodes of 
locking or effusion, or dislocated or removed cartilage.

2.  The Veteran's has a 1/2 inch shortening of his right 
tibia and a 1/2 inch atrophy of his right quadriceps.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for residuals of a fracture of the right tibia with 
arthritis in the right knee are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 
(2008).

2.  The criteria for a separate 10 percent rating for 
instability of the right knee are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (2008).

2.  The criteria for an initial compensable evaluation for a 
shortened right leg with quadriceps atrophy are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5275, 5314 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in June 2004 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the Veteran's July 2005 Notice of Disagreement, he took 
issue with the initial disability rating and is presumed to 
be seeking the maximum benefits available under the law for 
each issue.  Dingess; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) 
and 7105(d), the RO properly issued a May 2006 statement of 
the case (SOC), and October 2006 supplemental statement of 
the case (SSOC) which collectively contained, in part, the 
pertinent criteria for establishing a higher rating.  See 38 
U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 38 
C.F.R. § 3.103(b).  See also Dingess.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claim.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).

The Veteran's service treatment records and VA authorized 
examination reports have been associated with the claims 
file.  Private treatment records identified by the Veteran 
are not available.  See December 2004 Letter from Dr. H; 
November 2004 Report of Contact.  The Board notes 
specifically that the Veteran was afforded VA examinations in 
October 2004 and in August 2006.  38 C.F.R. § 3.159(c) (4).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case are adequate as 
collectively they are predicated on a review of the claims 
folder and medical records contained therein; contain a 
description of the history of the disability at issue; 
document and consider the Veteran's complaints and symptoms; 
fully address the relevant rating criteria; and contain a 
discussion of the effects of the Veteran's service-connected 
disabilities on the Veteran's occupational and daily 
activities.  

In a July 2009 brief, the Veteran's representative notes that 
both VA examination reports provide ranges of motion without 
reference to use of a goniometer.  The use of a goniometer in 
the measurement of limitation of motion is indispensable in 
examinations conducted within the VA.  38 C.F.R. § 4.46.  
However, there is no indication that the examiners did not 
use a goniometer to measure the Veteran's range of motion of 
the right knee.  Both examiners stated the measurements in 
degrees, which would imply measurement with a goniometer.  
There is no requirement that the examiner state that he used 
a goniometer.  Furthermore, there is no objective evidence of 
record that the range of motion findings shown on VA 
examination are not an accurate representation of the 
Veteran's right knee range of motion.

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claim.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The Court has 
also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).  The Board has 
considered whether a staged rating is appropriate, but finds 
that the evidence of record does not establish distinct time 
periods where the Veteran's service-connected disabilities 
results in symptoms that would warrant different ratings.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.



Residuals of a fracture of the right tibia with arthritis in 
the right knee

The Veteran is currently assigned a 10 percent rating for 
this disability under Diagnostic Code 5010, which provides 
that arthritis, due to trauma and substantiated by x-ray 
findings, is to be rated under Diagnostic Code 5003 as 
degenerative arthritis.  38 C.F.R. § 4.71(a), Diagnostic Code 
5010.

Diagnostic Code 5003 states that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the veteran should be rated 
at 10 percent disabling with x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
and 20 percent disabling with x-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups, with occasional incapacitation exacerbations.  38 
C.F.R. § 4.71a, DC 5003.

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a (2008).

Diagnostic Code 5260 provides ratings based upon the 
limitation of flexion in the leg.  A noncompensable rating is 
assigned when flexion is limited to 60 degrees.  10 percent 
rating is assigned when flexion is limited to 45 degrees.  A 
20 percent rating is assigned when flexion is limited to 30 
degrees.  A 30 percent rating is assigned when flexion is 
limited to 15 degrees.  Id.

Diagnostic Code 5261 provides ratings based upon the 
limitation of extension in the leg.  A noncompensable rating 
is assigned when extension is limited to 5 degrees. A 10 
percent rating is assigned when extension is limited to 10 
degrees.  A 20 percent rating is assigned when extension is 
limited to 15 degrees.  A 30 percent rating is assigned when 
extension is limited to 20 degrees.  A 40 percent rating is 
assigned when extension is limited to 30 degrees.  A 50 
percent rating is assigned when extension is limited to 45 
degrees.  Id.

Diagnostic Code 5257 provides ratings for recurrent 
subluxation or lateral instability of the knee.  A 10 percent 
rating is warranted for a slight knee disability.  A 20 
percent rating is warranted for a moderate knee disability.  
A 30 percent rating is warranted for a severe knee.  

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the rating schedule; rather than 
applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are equitable and 
just.  38 C.F.R. § 4.6.

As noted, separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  See Esteban v. Brown, 6 Vet. App. at 262.  The VA 
General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 
98, (August, 1998).  VA's General Counsel further explained 
that if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
Id.  In this regard, in applying Diagnostic Code 5003, the 
Court has held in the case of Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991), that "painful motion of a major 
joint . . . caused by degenerative arthritis, where the 
arthritis is established by X-ray, is deemed to be limited 
motion and entitled to a minimum 10 percent rating, per 
joint, combined under Diagnostic Code 5003, even though there 
is no actual limitation of motion."  See also 38 C.F.R. § 
4.59 (2008).  Moreover, the General Counsel also held that 
separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (limitation of flexion of the leg) and under Diagnostic 
Code 5261 (limitation of extension of the leg), may be 
assigned for disability of the same joint.  VAOPGCPREC 9-2004 
(September, 2004).

The Board notes there are other pertinent diagnostic criteria 
for rating knee disabilities.  As discussed below, however, 
the objective evidence of record does not contain findings of 
any of the following: ankylosis of the knee (rated under 
Diagnostic Code 5256); dislocated semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint (rated under Diagnostic Code 5258); symptomatic removal 
of semilunar cartilage (rated under Diagnostic Code 5259); 
nonunion or malunion of the tibia and fibula (rated under 
Diagnostic Code 5262); or genu recurvatum (rated under 
Diagnostic Code 5263)  Id.  As such, ratings under these 
Diagnostic Codes are not applicable.

The Veteran was afforded a VA examination in October 2004.  
The examiner recorded that the Veteran injured his knee in a 
car accident in 1977.  He sustained a proximal fibular 
fracture.  Three days later, he was found to have a proximal 
tibia fracture.  He leg was put in a cast for two months.  
Over the past 27 years, the Veteran had persistent pain, 
soreness and tenderness.  He reported some current stiffness, 
some swelling, and some give-way in the knee.  No surgery had 
been performed.  The Veteran reported no specific flare-ups, 
but reported that repetitive use and weather changes caused 
additional discomfort.  He also reported that being up all 
day on the job caused additional soreness and pain.  He wore 
a brace, but did not use crutches or a cane, and performed 
normal daily activities.  He was not being treated with any 
medication.

On physical examination, the Veteran ambulated without aides 
or assistances.  His brace was removed.  The right knee 
showed some pain and tenderness of the lateral compartment 
and pain with motion.  Range of motion was from zero to 135 
degrees.  The examiner noted that there was no pain in non-
weightbearing until the last 10 to 20 degrees of flexion.  
There was no change in symptoms or motion with repetitive 
testing, though pain increased to a moderate level.  There 
was no bone pain, soreness or tenderness in the shinbone.  
There was no other swelling, deformity or abnormality noted 
in the rest of the tibia.  An earlier x-ray noted arthritis 
in the knee.

The Veteran was afforded an additional VA examination in 
August 2006.  The history noted in the previous examination 
was largely unchanged, though the Veteran reported being 
treated with Naprosyn.  The Veteran again reported increased 
discomfort on the job at the end of the day, though he 
performed normal daily activities.  On physical examination, 
the Veteran ambulated with a brace on and with a limp in the 
right leg.  There was tenderness of the proximal tibia and 
the knee.  There was no scarring or evidence of obvious 
deformity.  Range of motion was from zero to 135 degrees, 
with mild crepitation and mild pain noted throughout the 
range of motion.  Although the Veteran reported increased 
discomfort on repetitive use, no change was noted on 
repetitive use testing, and the examiner noted that change in 
the range of motion due to repetitive testing would be 
speculative.  The knee was slightly loose to medial and 
anterior posterior testing.

As noted earlier, the Veteran is currently assigned a 10 
percent rating under Diagnostic Code 5010.  A higher 20 
percent rating under Diagnostic Code 5010 is not warranted as 
there is no evidence of incapacitating exacerbations.  Range 
of motion testing measured flexion at 135 degrees and 
extension at zero degrees.  These findings do not result in 
compensable ratings under Diagnostic Codes 5260 or 5261.  
However, the Board must also consider additional functional 
impairment due to the factors set forth in DeLuca, above.  In 
this regard, the Board has considered the history of the 
disorder at issue, the Veteran's statements, and his 
subjective complaints as reported on the two VA examinations 
as noted above.  Mild pain was noted throughout the range of 
motion on the most recent examination.  However, this pain is 
contemplated in the 10 percent rating assigned under 
Diagnostic Code 5010, and there is no history or evidence of 
flare-ups to indicate greater levels of functional 
impairment.  The Veteran also reported additional pain and 
discomfort at the end of the work day.  However, the Veteran 
did not report any significant effects on his occupational 
duties.  Therefore, separate ratings for limitation of 
flexion or extension are not warranted.

The Board has also considered a separate rating under 
Diagnostic Code 5257.  There is additional symptomatology 
that does not overlap with that contemplated in the Veteran's 
rating under Diagnostic Code 5010.  Specifically, the Veteran 
wore a brace, and in October 2004 reported some giving-way of 
the knee, as well as stiffness, weakness, and numbness, 
although there was no objective evidence of such on 
examination.  However, the August 2006 examiner noted the 
Veteran's knee was slightly loose to medial and anterior 
posterior testing, and the Veteran ambulated with use of a 
brace on the right knee.  The Board therefore finds that the 
Veteran's disability picture most closely approximates 
"slight" knee instability, and a separate 10 percent rating 
under Diagnostic Code 5257 is in order.  A higher rating 
under Diagnostic Code 5257 is not warranted as the overall 
weight of the evidence does not establish a "moderate" knee 
disability.  The Veteran has range of motion from zero to 135 
degrees, limited by only mild pain, and his occupational 
duties and daily activities are not significantly affected by 
his disability.

Quadriceps atrophy and shortening of the right tibia

The Veteran's has been assigned a noncompensable rating for 
his shortened right leg under Diagnostic Code 5275, which 
contemplates shortening of the bones of the lower extremity.  
38 C.F.R. § 4.71a, Diagnostic Code 5275.  A 10 percent 
evaluation is warranted when the shortening is from 1-1/4 to 
2 inches (3.2 centimeters to 5.1 centimeters); a 20 percent 
evaluation is warranted when the shortening is from 2 to 2-
1/2 inches (5.1 centimeters to 6.4 centimeters); a 30 percent 
evaluation is warranted when the shortening is from 2-1/2 to 
3 inches (6.4 centimeters to 7.6 centimeters); a 40 percent 
evaluation is warranted when the shortening is from 3 to 3-
1/2 inches (7.6 centimeters to 8.9 centimeters); and a 50 
percent evaluation requires 3 1/2 to 4 inches (8.9 to 10.2 
centimeters) of shortening. Shortening which meets the 
criteria for a 50 percent evaluation also warrants special 
monthly compensation.  Ratings based on shortening of the leg 
may not be combined with other ratings for fracture or faulty 
union in the same extremity.  38 C.F.R. § 4.71a, Diagnostic 
Code 5275, Note.

As discussed above, the Veteran is currently assigned 
compensable ratings for his residuals of a fracture of the 
right tibia with impairment of the right knee and associated 
arthritis.  Based on the Note in Diagnostic Code 5275, an 
additional separate rating for shortening of the leg is not 
appropriate.  However, the Board has considered whether a 
rating higher than the current combined 20 percent rating 
(under Diagnostic Codes 5010 and 5257) would be assignable 
pursuant to Diagnostic Code 5275.

For the purposes of a complete discussion, however, the Board 
finds that the evidence does not support a compensable rating 
under Diagnostic Code 5275.  During the October 2004 VA 
examination, the Veteran's right quadriceps had 1.5 inches of 
atrophy, and the right tibia had .5 inches of shortening.  
During the August 2006 VA examination, the Veteran's right 
quadriceps had .5 inches of atrophy, and the right tibia 
again showed .5 inches of shortening.

A compensable rating under Diagnostic Code 5275 requires 1.25 
inches of shortening of the bones in the lower extremity.  
Here, the Veteran's tibia showed only .5 inches of 
shortening.  For this additional reason, a compensable rating 
under Diagnostic code 5275 is not warranted.

In light of the Veteran's quadriceps atrophy, the Board has 
also considered a higher rating under Diagnostic Code 5314.  
Diagnostic Code 5314 pertains to Muscle Group XIV, which 
affects extension of the knee; simultaneous flexion of hip 
and flexion of knee; tension of fascia lata and iliotibial 
(Maissiat's) band, acting with XVII in postural support of 
body; acting with hamstrings in synchronizing hip and knee; 
and anterior thigh group: Sartorius, rectus femoris, vastus 
externus, vastus intermedius, vastus internus, and tensor 
vaginae femoris.  A slight impairment receives a 
noncompensable rating; a moderate impairment receives a 10 
percent rating; a moderately severe impairment receives a 30 
percent rating; and a severe impairment receives a 40 percent 
rating. 38 C.F.R. § 4.73, Diagnostic Code 5314.

The October 2004 and August 2006 VA examinations noted 1.5 
inches and .5 inches of quadriceps atrophy, respectively.  
The Veteran was able to fully extend his leg on range of 
motion testing, though mild pain was noted.  At most, these 
findings indicate a slight level of impairment for quadriceps 
atrophy, which would result in a noncompensable rating under 
Diagnostic Code 5314.

For these reasons, a compensable rating for quadriceps 
atrophy and shortening of the right tibia is not warranted.

Extraschedular consideration

In evaluating the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's right 
leg disability with the established criteria found in the 
rating schedule for disabilities of the leg and knee shows 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability, and the Veteran 
reported engaging in normal daily activities.  Although the 
Veteran reported experiencing increased discomfort on the job 
at the end of the work day, there is no persuasive evidence 
in the record to indicate that this service-connected 
disability on appeal causes impairment with employment over 
and above that which is already contemplated in the assigned 
schedular rating.  The Board therefore has determined that 
referral of this case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not 
demonstrate in this case is that the manifestations of the 
Veteran's service-connected disability have resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.


ORDER

An initial disability evaluation in excess of 10 percent for 
residuals of a fracture of the right tibia with arthritis in 
the right knee is denied.

A separate 10 percent rating for instability of the right 
knee under Diagnostic Code 5257 is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

A compensable rating for quadriceps atrophy and shortening of 
the right tibia is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


